JS 44 (Rev. 10/20)         Case 1:20-cv-05574 Document 2 Filed 11/16/20
                                               CIVIL COVER     SHEET Page 1 of 2 PageID #: 14
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
I. (a) PLAINTIFFS                                                                                                              DEFENDANTS
       KAMIN HEALTH LLC                                                                                                        PINCHAS HALPERIN and
                                                                                                                                PINCHAS HALPERIN LLC
    (b)   County of Residence of First Listed Plaintiff                       QUEENS                                           County of Residence of First Listed Defendant              KINGS
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                                    (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                               NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                          THE TRACT OF LAND INVOLVED.

    (c)   Attorneys (Firm Name, Address, and Telephone Number)                                                                  Attorneys (If Known)
           POLLOCK COHEN LLP; 60 Broad Street, 24th Floor;                                                                      LEVINE & ASSOCIATES, P.C.; 15 Barclay Road
           New York, NY 10004; (212) 337-5361                                                                                   Scarsdale, NY 10583; (914) 600-4288

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                                           III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                                            (For Diversity Cases Only)                                    and One Box for Defendant)
    1   U.S. Government                ✖ 3     Federal Question                                                                                      PTF        DEF                                         PTF      DEF
          Plaintiff                              (U.S. Government Not a Party)                                        Citizen of This State            1          1      Incorporated or Principal Place         4     4
                                                                                                                                                                           of Business In This State

    2   U.S. Government                  4     Diversity                                                              Citizen of Another State            2          2   Incorporated and Principal Place           5         5
          Defendant                              (Indicate Citizenship of Parties in Item III)                                                                             of Business In Another State

                                                                                                                      Citizen or Subject of a             3          3   Foreign Nation                             6         6
                                                                                                                        Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                                         Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                                         TORTS                                       FORFEITURE/PENALTY                       BANKRUPTCY                       OTHER STATUTES
    110 Insurance                       PERSONAL INJURY                               PERSONAL INJURY                    625 Drug Related Seizure             422 Appeal 28 USC 158             375 False Claims Act
    120 Marine                          310 Airplane                                 365 Personal Injury -                   of Property 21 USC 881           423 Withdrawal                    376 Qui Tam (31 USC
    130 Miller Act                      315 Airplane Product                             Product Liability               690 Other                                28 USC 157                        3729(a))
    140 Negotiable Instrument                Liability                               367 Health Care/                                                                                           400 State Reapportionment
    150 Recovery of Overpayment         320 Assault, Libel &                             Pharmaceutical                                                     PROPERTY RIGHTS                     410 Antitrust
        & Enforcement of Judgment            Slander                                     Personal Injury                                                     820 Copyrights                     430 Banks and Banking
    151 Medicare Act                    330 Federal Employers’                           Product Liability                                                   830 Patent                         450 Commerce
    152 Recovery of Defaulted                Liability                               368 Asbestos Personal                                                   835 Patent - Abbreviated           460 Deportation
         Student Loans                  340 Marine                                       Injury Product                                                          New Drug Application           470 Racketeer Influenced and
         (Excludes Veterans)            345 Marine Product                               Liability                                                        ✖ 840 Trademark                           Corrupt Organizations
    153 Recovery of Overpayment              Liability                              PERSONAL PROPERTY                             LABOR                      880 Defend Trade Secrets           480 Consumer Credit
        of Veteran’s Benefits           350 Motor Vehicle                            370 Other Fraud                     710 Fair Labor Standards                Act of 2016                        (15 USC 1681 or 1692)
    160 Stockholders’ Suits             355 Motor Vehicle                            371 Truth in Lending                    Act                                                                485 Telephone Consumer
    190 Other Contract                      Product Liability                        380 Other Personal                  720 Labor/Management                 SOCIAL SECURITY                       Protection Act
    195 Contract Product Liability      360 Other Personal                               Property Damage                     Relations                        861 HIA (1395ff)                  490 Cable/Sat TV
    196 Franchise                           Injury                                   385 Property Damage                 740 Railway Labor Act                862 Black Lung (923)              850 Securities/Commodities/
                                        362 Personal Injury -                            Product Liability               751 Family and Medical               863 DIWC/DIWW (405(g))                Exchange
                                            Medical Malpractice                                                              Leave Act                        864 SSID Title XVI                890 Other Statutory Actions
        REAL PROPERTY                     CIVIL RIGHTS                              PRISONER PETITIONS                   790 Other Labor Litigation           865 RSI (405(g))                  891 Agricultural Acts
    210 Land Condemnation               440 Other Civil Rights                       Habeas Corpus:                      791 Employee Retirement                                                893 Environmental Matters
    220 Foreclosure                     441 Voting                                   463 Alien Detainee                      Income Security Act              FEDERAL TAX SUITS                 895 Freedom of Information
    230 Rent Lease & Ejectment          442 Employment                               510 Motions to Vacate                                                    870 Taxes (U.S. Plaintiff             Act
    240 Torts to Land                   443 Housing/                                     Sentence                                                                  or Defendant)                896 Arbitration
    245 Tort Product Liability              Accommodations                           530 General                                                              871 IRS—Third Party               899 Administrative Procedure
    290 All Other Real Property         445 Amer. w/Disabilities -                   535 Death Penalty                       IMMIGRATION                           26 USC 7609                      Act/Review or Appeal of
                                            Employment                               Other:                              462 Naturalization Application                                             Agency Decision
                                        446 Amer. w/Disabilities -                   540 Mandamus & Other                465 Other Immigration                                                  950 Constitutionality of
                                            Other                                    550 Civil Rights                        Actions                                                                State Statutes
                                        448 Education                                555 Prison Condition
                                                                                     560 Civil Detainee -
                                                                                         Conditions of
                                                                                         Confinement
V. ORIGIN (Place an “X” in One Box Only)
✖   1 Original             2 Removed from                               3       Remanded from                       4 Reinstated or             5 Transferred from
                                                                                                                                                    6 Multidistrict                                         8 Multidistrict
      Proceeding             State Court                                        Appellate Court                       Reopened                    Another District
                                                                                                                                                        Litigation -                                          Litigation -
                                                                                                                                                  (specify)
                                                                                                                                                        Transfer                                              Direct File
                                         Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                          15 U.S.C. § 1125

VI. CAUSE OF ACTION                      Brief description of cause:
                                          Trademark Infringement in Violation of Section 43(a) of the Lanham Act


VII. REQUESTED IN                               CHECK IF THIS IS A CLASS ACTION                                          DEMAND $                                    CHECK YES only if demanded in complaint:
     COMPLAINT:                                 UNDER RULE 23, F.R.Cv.P.                                                                                             JURY DEMAND:                 ✖   Yes          No
VIII. RELATED CASE(S)
                                              (See instructions):
      IF ANY                                                                      JUDGE                                                                       DOCKET NUMBER
DATE                                                                                   SIGNATURE OF ATTORNEY OF RECORD
Nov. 16, 2020
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                                     APPLYING IFP                                       JUDGE                           MAG. JUDGE
                                  CERTIFICATION
                       Case 1:20-cv-05574 DocumentOF
                                                   2 ARBITRATION
                                                      Filed 11/16/20 ELIGIBILITY
                                                                     Page 2 of 2 PageID #: 15
Local Arbitration Rule 83. provides that with certain exceptions, actions seeking money damages only in an amount not in excess of $150,000,
exclusive of interest and costs, are eligible for compulsory arbitration. The amount of damages is presumed to be below the threshold amount unless a
certification to the contrary is filed.



    Adam Pollock
I, __________________________________________,                       Plaintiff
                                                    counsel for____________________________, do hereby certify that the above captioned civil action is ineligible for
compulsory arbitration for the following reason(s):

                        monetary damages sought are in excess of $150,000, exclusive of interest and costs,
          ✔             the complaint seeks injunctive relief,

                        the matter is otherwise ineligible for the following reason


                                  DISCLOSURE STATEMENT - FEDERAL RULES CIVIL PROCEDURE 7.1
                                   Identify any parent corporation and any publicly held corporation that owns 10% or more or its stocks:




                                   RELATED CASE STATEMENT (Section VIII on the Front of this Form)
Please list all cases that are arguably related pursuant to Division of Business Rule 50.3.1 in Section VIII on the front of this form. Rule 50.3.1 (a) provides that “A civil case is “related”
to another civil case for purposes of this guideline when, because of the similarity of facts and legal issues or because the cases arise from the same transactions or events, a
substantial saving of judicial resources is likely to result from assigning both cases to the same judge and magistrate judge.” Rule 50.3.1 (b) provides that “ A civil case shall not be
deemed “related” to another civil case merely because the civil case: (A) involves identical legal issues, or (B) involves the same parties.” Rule 50.3.1 (c) further provides that
“Presumptively, and subject to the power of a judge to determine otherwise pursuant to paragraph (d), civil cases shall not be deemed to be “related” unless both cases are still
pending before the court.”

                                                           NY-E DIVISION OF BUSINESS RULE 50.1(d)(2)


1.)         Is the civil action being filed in the Eastern District removed from a New York State Court located in Nassau or Suffolk
            County?                     Yes         ✔    No

2.)         If you answered “no” above:
            a) Did the events or omissions giving rise to the claim or claims, or a substantial part thereof, occur in Nassau or Suffolk
            County?                 Yes         ✔     No

            b) Did the events or omissions giving rise to the claim or claims, or a substantial part thereof, occur in the Eastern
            District?          ✔    Yes               No

            c) If this is a Fair Debt Collection Practice Act case, specify the County in which the offending communication was
            received:______________________________.

If your answer to question 2 (b) is “No,” does the defendant (or a majority of the defendants, if there is more than one) reside in Nassau or
Suffolk County, or, in an interpleader action, does the claimant (or a majority of the claimants, if there is more than one) reside in Nassau or
Suffolk County?___________________________________
          (Note: A corporation shall be considered a resident of the County in which it has the most significant contacts).

                                                                                        BAR ADMISSION

            I am currently admitted in the Eastern District of New York and currently a member in good standing of the bar of this court.

                                          ✔                  Yes                                                          No

            Are you currently the subject of any disciplinary action (s) in this or any other state or federal court?

                                                             Yes       (If yes, please explain                  ✔         No




            I certify the accuracy of all information provided above.

            Signature: ____________________________________________________

           Print                                   Save As...                                                             Reset
